Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 4/27/2021 regarding application 16/577,506 filed on 9/20/2019.  
 	Claims 1-20 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barman et al. (US Patent Application Publication 2015/0278024, hereinafter Barman), and in view of Goel et al. (US Patent Application Publication 2017/0104835, hereinafter Goel).
As to claim 1, Barman teaches A method for placing data to manage access based on access and data sensitivity on volumes within a storage of an information handling system (a local node) [the system as shown in figures 1A-1E; Lightweight information management operations described herein enable information management operations to be performed while, e.g., network bandwidth is limited and/or while network bandwidth use is costly. In some implementations, an information management system assigns priority to files/folders/data objects on a client device based on a user's interactions with the device … (abstract); … An audit policy is a set of preferences, rules and/or criteria that protect sensitive data in the information management system 100. For example, an audit policy may define "sensitive objects" as files or objects that contain particular keywords (e.g., "confidential," or "privileged") and/or are associated with particular keywords (e.g., in metadata) or particular flags (e.g., in metadata identifying a document or email as personal, confidential, etc.) … (¶ 0234-0235); a relative sensitivity (e.g., confidentiality) of a data object, e.g., as determined by its content and/or metadata (¶ 0246)] that includes a processor and a memory accessible by the processor [as shown in figures 1A-1E], the method comprising: 
providing a file system infrastructure [The hypervisor provides to each virtual operating system virtual resources, such as a virtual processor, virtual memory, a virtual the file system of the physical host computer, called virtual machine disk files (in the case of VMware virtual servers) or virtual hard disk image files (in the case of Microsoft virtual servers). For example, VMware's ESX Server provides the Virtual Machine File System (VMFS) for the storage of virtual machine disk files … (¶ 0053); The information management system 100 can also include a variety of storage devices … In some embodiments, storage devices can form part of a distributed file system … (¶ 0056); The client computing devices 102 can have at least one operating system (e.g., Microsoft Windows, Mac OS X, iOS, IBM z/OS, Linux, other Unix-based operating systems, etc.) installed thereon, which may support or host one or more file systems and other applications 110 (¶ 0064)] to separate data according to a combination of a data sensitivity category including a personal Information Identification Type (PII) classification [Other types of information management policies 148 are possible. For instance, the information management policies 148 can also include one or more audit or security policies. An audit policy is a set of preferences, rules and/or criteria that protect sensitive data in the information management system 100. For example, an audit policy may define "sensitive objects" as files or objects that contain particular keywords (e.g., "confidential," or "privileged") and/or are associated with particular keywords (e.g., in metadata) or particular flags (e.g., in metadata identifying a document or email as personal, confidential, etc.) … (¶ 0234-0235); a relative sensitivity (e.g., confidentiality) of a data object, e.g., as determined by its content and/or metadata (¶ 0246); A user may define a classification policy by indicating criteria, parameters or project ID code that is relevant in the organization (¶ 0279); … The next stream header 172 indicates that the succeeding stream payload 174 has a length of 1 KB and that it is not the start of a new data block. Immediately following stream payload 174 is a pair comprising an identifier header 176 and identifier data 178. The identifier header 176 includes an indication that the succeeding identifier data 178 includes the identifier for the immediately previous data block. The identifier data 178 includes the identifier that the data agent 142 generated for the data block … (¶ 0286); … Furthermore, the user can set individual computing devices to have different prioritization policies (e.g., the user may desire certain files to be stored on tape to have high priority, identify certain folders to have low priority, set different priorities for files or folders stored on a particular hard drive or flash drive, etc.). In such an example, a user that usually has sensitive or confidential information on her mobile device (e.g., cellphone) may desire that this information is copied first if there is a low bandwidth issue, but she may use not this same policy for her laptop computer (¶ 0305)] and a data usage including a frequency access rate [… An information management system may incorporate automated information priority management by, for example, 1) determining a frequency and/or recency of access of data objects, 2) determining a priority of the data objects based on the frequency and/or recency of access … (¶ 0017); According to one how often the files are accessed … (¶ 0195); … According to various implementations, the information management system 200 may prioritize data objects and/or management operations by monitoring a frequency of a user's interactions with particular data objects and adjusting the priority of those data objects based on the frequency with which the user accesses, searches for, modifies, and/or otherwise interfaces with the data objects (e.g., files, folders, directories, etc.) (¶ 0293); … The priority management agent 202 can monitor or track the frequency of access and the recency of access to data objects by executing system level commands … (¶ 0297); … The first digit may represent frequency with which a user accesses or modifies the data object (e.g., a number from 0 to 9, where 0 represents a user has not accessed or modified a data object within the last year, 5 represents the user has accessed or modified a data object within 1 month, and 9 represents the user has accessed or modified a data object within the last minute) … (¶ 0302); At block 304, the priority agent ranks, sorts, or orders the monitored data objects and/or subject matter based on frequency and/or recency of use by the user. The priority agent may use any one of a number of schemes or techniques to rank the priority of the data objects. In one implementation, the priority agent ranks the data objects based solely on the frequency by which the data object is accessed. For example, in a preceding week of time, a personal documents folder may have been accessed 50 times, a work documents folder may have been accessed 100 times, and an Adobe Flash file may have been accessed 70 times. According to an example of a frequency-based ranking, the priority agent would rank the data objects from most important to least important in the following 100 accesses), 2--Adobe flash file (70 accesses), and 3--personal documents folder (50 accesses) … (¶ 0311-0313);
Goel more expressively teaches using a combination of data sensitivity/priority and data usage to separate/select a target from non-targets -- FIG. 3 is a flow diagram showing a method for selecting a target application as a function of usage and priority in accordance with embodiments of the present invention (¶ 0008); … However, if multiple applications associated with a particular device identifier are registered to receive notifications of the identified notification type, one of the applications is selected as the target application, for instance, based on usage alone, priority alone, or as a function of usage and priority, as discussed in further detail herein … (¶ 0043); … The usage may be based on the registration count that is incremented each time an application is registered. This usage may be stored in the application registration database 120 or a separate usage data store 134. To select a target application, the target selection module accesses the usage information for each application grouped together, and the application with the highest usage is selected as the target application. For instance, for the user device 102, suppose that application D 114 has a higher usage than application A 108 and application C 112. Given that application D 114 has the highest usage in the group, application D 114 is selected as the target application for that group.  In other embodiments, a target application is selected based on priority information prioritizing the applications. In some instances, the priority information is a global priority list prioritizing a number of different applications … In still another embodiment, the target selection module 124 selects a target application as a function of usage and priority … (¶ 0028-0030)], wherein a highly accessed data is separated from lighted accessed data [… An information management system may incorporate automated information priority management by, for example, 1) determining a frequency and/or recency of access of data objects, 2) determining a priority of the data objects based on the frequency and/or recency of access … (¶ 0017); According to one example, files are generally moved between higher and lower cost storage depending on how often the files are accessed … (¶ 0195); Goel also teaches this limitation -- … The usage may be based on the registration count that is incremented each time an application is registered. This usage may be stored in the application registration database 120 or a separate usage data store 134. To select a target application, the target selection module accesses the usage information for each application grouped together, and the application with the highest usage is selected as the target application. For instance, for the user device 102, suppose that application D 114 has a higher usage than application A 108 and application C 112. Given that application D 114 has the highest usage in the group, application D 114 is selected as the target application for that group (¶ 0028)] and wherein the file system infrastructure further comprises: 
facilitating efficiency of access by automatically adjusting placement of data and adjusting encryption policies based on one or more of: a type of data, a sensitivity of the data, and an access activity to the data; and enforcing usage of the file system infrastructure to access the separated data [Thus, the information management system 100 may utilize information management policies 148 for specifying and executing information management operations (e.g., on an automated basis). Generally, an information management policy 148 can include a data structure or other information source that specifies a set of parameters (e.g., criteria and rules) dynamically selected for storage operations to provide load balancing. Failover and load balancing are described in greater detail below (¶ 0144); … Moreover, where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks. As an example, the storage manager 140 may dynamically select which media agents 144 and/or secondary storage devices 108 to use for storage operations based on a processing load analysis of the media agents 144 and/or secondary storage devices 108, respectively (¶ 0156); In some embodiments, the system 100 may also determine whether a metric or other indication satisfies a particular storage criteria and, if so, perform an action. For example, as previously described, a storage policy or other definition might indicate that a storage manager 140 should initiate a particular action if a storage metric or other indication drops below or otherwise fails to satisfy specified criteria such as a threshold of data protection … (¶ 0217); Encryption Operations … (¶ 0208-0210)].
	Regarding claim 1, Barman does not teach separating data according to a combination of data sensitivity and a data usage.
	However, Goel specifically teaches separating data according to a combination of data sensitivity and a data usage [Goel teaches using a combination of data sensitivity/priority and data usage to separate/select a target from non-targets -- FIG. 3 is a flow diagram showing a method for selecting a target application as a function of The usage may be based on the registration count that is incremented each time an application is registered. This usage may be stored in the application registration database 120 or a separate usage data store 134. To select a target application, the target selection module accesses the usage information for each application grouped together, and the application with the highest usage is selected as the target application. For instance, for the user device 102, suppose that application D 114 has a higher usage than application A 108 and application C 112. Given that application D 114 has the highest usage in the group, application D 114 is selected as the target application for that group.  In other embodiments, a target application is selected based on priority information prioritizing the applications. In some instances, the priority information is a global priority list prioritizing a number of different applications … In still another embodiment, the target selection module 124 selects a target application as a function of usage and priority … (¶ 0028-0030)].
	Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to separate data according to a combination of data sensitivity and a data usage, as demonstrated by Goel, and to incorporate it into the existing scheme disclosed by Barman, in order to support data separation based on usage alone, priority alone, or as a function of usage and priority.
The method of claim 1, wherein the data is separated into files supporting encrypted data, masked data, and sensitive data according to a calculated access assessment value [Barman -- Encryption Operations … (¶ 0208-0210); … An audit policy is a set of preferences, rules and/or criteria that protect sensitive data in the information management system 100. For example, an audit policy may define "sensitive objects" as files or objects that contain particular keywords (e.g., "confidential," or "privileged") and/or are associated with particular keywords (e.g., in metadata) or particular flags (e.g., in metadata identifying a document or email as personal, confidential, etc.) … (¶ 0234-0235); a relative sensitivity (e.g., confidentiality) of a data object, e.g., as determined by its content and/or metadata (¶ 0246); One specific type of classification tag, which may be added to an index at the time of indexing, is an entity tag. An entity tag may be, for example, any content that matches a defined data mask format … (¶ 0278)].
	As to claim 3, Barman in view of Goel teaches The method of claim 2, wherein the calculated access assessment value for a file further comprises: identifying a highest sensitivity of contents in the file [Barman -- … An audit policy is a set of preferences, rules and/or criteria that protect sensitive data in the information management system 100. For example, an audit policy may define "sensitive objects" as files or objects that contain particular keywords (e.g., "confidential," or "privileged") and/or are associated with particular keywords (e.g., in metadata) or particular flags (e.g., in metadata identifying a document or email as personal, confidential, etc.) … (¶ 0234-0235); a relative sensitivity (e.g., confidentiality) of a data object, e.g., as determined by its content and/or metadata (¶ 0246); … For example, if a computer the most important information on the client device to the user, rather than financial compliance data, applications, or other information. Advantageously, so that high-priority information is operated on (e.g., backed up) before lower priority information … The priority management agent 202 may be located on the client computing device 204 to prioritize an importance of data objects based on a user's interactions with the client computing device 204 … (¶ 0292-0295)]; identify a highest rate of access to the contents in the file in a period of time [Barman -- FIG. 2 illustrates an information management system 200 that may be configured to update a priority level for data objects or other information based on a user's interactions with the data objects on a computing device within the information management system 200. According to various implementations, the information management system 200 may prioritize data objects and/or management operations by monitoring a frequency of a user's interactions with particular data objects and adjusting the priority of those data objects based on the frequency with which the user accesses, searches for, modifies, and/or otherwise interfaces with the data objects (e.g., files, folders, directories, etc.) … The priority management agent 202 may determine data object priority based on the frequency by which a user accesses the data objects … (¶ 0293-0296)]; and combining a sensitivity weighting of the highest sensitivity of contents in the file with an access weighting of the highest rate of access to the contents in the file to form a base access assessment value [Barman -- For example, certain applications and associated data may be considered to be more important by an enterprise than other assign priorities or "weights" to certain data or applications, corresponding to its importance (priority value) … (¶ 0218); … The priority management agent 202 may be located on the client computing device 204 to prioritize an importance of data objects based on a user's interactions with the client computing device 204 … In yet other implementations, the priority agent may rank or prioritize the monitored data objects based on a combination of frequency of access and recency of access. For example, the priority agent may give weight (e.g., 70%) to the data objects prioritized by frequency of access and may give weight (e.g., 30%) to the data objects prioritized by recency of access (¶ 0292-0313)]. 
	As to claim 4, Barman in view of Goel teaches The method of claim 3, further comprising: identifying a current access assessment value for the file; comparing the identified current assessment value for the file to the base assessment value to determine a change; and adjusting automatically a placement of the file when the change exceeds a 29 predetermined threshold [Barman -- … For example, the priority management agent 202 may be configured to report data object priorities only if the data object priorities have changed since the time of the last report to the storage manager 208. In other embodiments, the priority management agent 202 may be configured to communicate the data object priorities to the storage manager 208 periodically (e.g., daily, weekly, monthly, etc) (¶ 0303); … For example, in a preceding week of time, a personal documents folder may have been accessed 50 times, a work documents folder may have been accessed 100 times, and an Adobe Flash file may have been accessed 70 times. According to an example of a frequency-based ranking, 
As to claim 5, Barman in view of Goel teaches The method of claim 4, wherein a sensitivity of contents in the file 31 changes [Barman -- … For example, the priority management agent 202 may be configured to report data object priorities only if the data object priorities have changed since the time of the last report to the storage manager 208. In other embodiments, the priority management agent 202 may be configured to communicate the data object priorities to the storage manager 208 periodically (e.g., daily, weekly, monthly, etc) (¶ 0303); … The change agent 402 can be combined with the priority management agent 202 to determine which data objects (e.g., files or folders) have changed and the priority for which these changes should be communicated throughout information management system 400 (¶ 0318)].
As to claim 6, Barman in view of Goel teaches The method of claim 5, wherein a selected content is adjusted between masking and encryption [Barman -- Encryption Operations … (¶ 0208-0210); … An audit policy is a set of preferences, rules and/or criteria that protect sensitive data in the information management system 100. For example, an audit policy may define "sensitive objects" as files or objects that contain particular keywords (e.g., "confidential," or "privileged") and/or are associated with particular keywords (e.g., in metadata) or particular flags (e.g., in metadata identifying a document or email as personal, confidential, etc.) … (¶ 0234-0235); One specific type of classification tag, which may be added to an index at the time of data mask format … (¶ 0278)].
As to claim 7, Barman in view of Goel teaches The method of claim 4, wherein a rate of access to the contents in the file changes [Barman -- FIG. 2 illustrates an information management system 200 that may be configured to update a priority level for data objects or other information based on a user's interactions with the data objects on a computing device within the information management system 200. According to various implementations, the information management system 200 may prioritize data objects and/or management operations by monitoring a frequency of a user's interactions with particular data objects and adjusting the priority of those data objects based on the frequency with which the user accesses, searches for, modifies, and/or otherwise interfaces with the data objects (e.g., files, folders, directories, etc.) … The priority management agent 202 may determine data object priority based on the frequency by which a user accesses the data objects … (¶ 0293-0296); … For example, the priority management agent 202 may be configured to report data object priorities only if the data object priorities have changed since the time of the last report to the storage manager 208. In other embodiments, the priority management agent 202 may be configured to communicate the data object priorities to the storage manager 208 periodically (e.g., daily, weekly, monthly, etc) (¶ 0303); … The change agent 402 can be combined with the priority management agent 202 to determine which data objects (e.g., files or folders) have changed and the priority for which these changes should be communicated throughout information management system 400 (¶ 0318)
The method of claim 7, wherein the rate of write accesses to the file increases [Barman -- The computer-readable medium of claim 1, wherein the method further comprises: determining, with the computing device, a recency of access for each of the files or folders, wherein determining the recency of access includes tracking a time and date when read and write operation requests are received by the computing device from the user for each data object, wherein setting the priority level for each of the files or folders is based on both the frequency of access for the files or folders and the recency of access for the files or folders (claim 6)].
As to claim 10, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
As to claim 11, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
As to claim 12, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
As to claim 13, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.

As to claim 15, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
As to claim 16, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
As to claim 17, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
As to claim 20, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details.
6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barman in view of Goel, and further in view of Parker (US Patent Application Publication 2020/0125294).
	As to claim 8, Barman in view of Goel does not teach a storage type changes between a Static random-access memory (SRAM) and a Solid-State Drive (SSD).
	However, both SRAM and SSD are well known components and are commonl used in the art.
	For example, Parker specifically teaches a storage type changes between a Static random-access memory (SRAM) and a Solid-State Drive (SSD) [The solid state device of claim 11, wherein the logical page cache is selecting from a host cache, a SSD SRAM cache, a SSD DRAM cache, a SSD NAND flash cache, and combinations thereof (claim 12)].
	Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to support a storage type changes between a Static random-access memory (SRAM) and a Solid-State Drive (SSD), as demonstrated by Parker, and to incorporate it into the existing scheme disclosed by Barman in view of Goel, in order to support multiple types of storage devices, including a Static random-access memory (SRAM) and a Solid-State Drive (SSD).

					Conclusion
7.	Claims 1-20 are rejected as explained above. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
May 22, 2021